Citation Nr: 1629984	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-27 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for peripheral arterial disease (PAD)/peripheral vascular disease (PVD), to include as secondary to service-connected coronary artery disease, diabetes mellitus, and/or peripheral neuropathy and as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 until December 1967, with service in the Republic of Vietnam during the Vietnam Era.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran's diagnosed peripheral arterial disease/peripheral vascular disease is etiologically related to his service-connected coronary artery disease and diabetes mellitus.  

CONCLUSION OF LAW

The criteria for service connection for peripheral arterial disease/peripheral vascular disease, as secondary to the service-connected coronary artery disease and diabetes mellitus, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In light of the favorable decision herein to grant the Veteran's claim of entitlement to service connection, any deficiencies as to VA's duties to notify and assist pursuant to the VCAA are rendered moot.  
Service Connection-Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection is also warranted for a disability that is aggravated by, proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In determining whether service connection is warranted for a disease or injury, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran seeks entitlement to service connection for PAD/PVD, which he claims is etiologically related to his service connected coronary artery disease, diabetes mellitus, and/or peripheral neuropathy.  In the alternative, he maintains that his PAD/PVD are the result of his in-service herbicide exposure.

The Veteran's service treatment records (STRs) are silent for any symptoms of, treatment for, or diagnoses of peripheral artery, or peripheral vascular, disease.

In an August 2011 private medical record, it was noted that the Veteran had a current diagnosis of peripheral vascular disease, status post stent placement in the mid left superficial femoral artery in 2005.  Since that time, it was reported that the Veteran had worsening claudication in both lower extremities.  

In a June 2012 letter, the Veteran's private physician and President of Midwest Vascular and General Surgery, Dr. RR, reported that the Veteran had an aggressive variant of peripheral arterial disease manifested by blockages of his leg arteries for which recently he underwent a bypass.  Dr. RR stated that the Veteran's diagnosed ischemic heart disease and diabetes were certainly associated with, and in fact could aggravate peripheral arterial disease, such as in this Veteran's case.  

The Veteran was afforded a VA artery and vein condition examination in September 2012.  The examiner, a nurse practitioner, diagnosed PVD.  Upon examination and review of the Veteran's claims file, the examiner opined that the Veteran's PVD was less than likely attributable to his service-connected coronary artery disease and/or diabetes mellitus.  In support of that opinion, the examiner noted that the Veteran's diabetes mellitus did not cause PVD, as the Veteran's PVD diagnosis predated the onset of diabetes.  The examiner further indicated that they were unable to determine whether service-connected diabetes mellitus aggravated PVD without resorting to mere speculation.  The examiner also noted that cardiovascular disease does not cause PVD, although both diseases commonly coexist.  The examiner indicated that it was more likely than not that the Veteran's PVD was caused by his mixed hyperlipidemia and tobacco history.  
The examiner then reported that they were unable to establish a baseline level of severity of the PVD.  In support of that opinion, the examiner stated that, while coronary artery disease did not cause PVD, "patients with atherosclerosis of the coronary vasculature [are] at increased risk of developing peripheral arterial disease especially in ... persons with diabetes mellitus[.]"  The examiner further indicated that it was a "50/50% probability that the dietary controlled diabetes mellitus may have further progressed pre-existing peripheral vascular disease; however unable to determine this without resorting to mere speculation."  The examiner did not reconcile the medical opinion of Dr. RR. 

The Board finds the opinion of the 2012 VA examiner to be inadequate as it is internally inconsistent, and failed to reconcile the conflicting medical opinion of record.  First, the examiner indicated that the Veteran's PVD was not caused or aggravated by this service-connected coronary artery disease.  However, the examiner then indicated that atherosclerosis of the coronary vasculature causes an increased risk of developing PVD.  Second, the examiner likewise indicated that the Veteran's PVD was less than likely related to his service-connected diabetes.  However, the examiner then indicated that it was a 50/50% probability that diabetes mellitus may have aggravated PVD.  Despite providing that opinion, the examiner then indicated that they could not provide an opinion as to aggravation without resorting to mere speculation.  Third, the examiner failed to address the June 2012 letter by Dr. RR.

As the 2012 VA examination report is inadequate, it is afforded no probative weight.  Instead, the Board affords greater probative weight to the June 2012 opinion of Dr. RR.  Although Dr. RR did not have the Veteran's claims file available for review, Dr. RR was the Veteran's treating physician for his PVD/PAD and performed surgery on the Veteran in 2012.  Thus, Dr. RR was familiar with the Veteran's relevant medical history as it pertains to this service connection claim.  Further, as the Veteran has claimed service connection for PVD/PAD on a secondary basis, the Veteran's service treatment records are not as relevant in this particular instance as they may be in a direct service-connection claim.  Moreover, Dr. RR's opinion was specific to the Veteran, in light of his relevant medical history.  For these reasons the Board finds Dr. RR's opinion to be adequate evidence of a medical nexus between the Veteran's PVD/PAD and his service-connected coronary artery disease and diabetes mellitus.

In sum, the foregoing evidence demonstrates that the Veteran's currently diagnosed PVD/PAD is at least as likely as not etiologically related to his service-connected coronary artery disease and diabetes mellitus.  First, the Veteran has a current diagnosis of PVD/PAD.  Second, in resolving all reasonable doubt in favor of the Veteran, the Board concludes that the probative medical evidence of record indicates that the Veteran's service-connected coronary artery disease and diabetes mellitus are certainly associated with, and in fact could aggravate, his PVD/PAD.  Thus, entitlement to service connection for PVD/PAD, as secondary to the service-connected coronary artery disease and diabetes mellitus, is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


ORDER

Entitlement to service connection for peripheral arterial disease/peripheral vascular disease, as secondary to the service-connected coronary artery disease and diabetes mellitus, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


